FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                         MAY 3 1 2011
                                                                                   Clerk, U S 01 trl
                                                                                  Courts for the ~is~r~~ ~;~~~~~gra

Darrell Wayne Chaparosa,                      )
                                              )
               Plaintiff,                     )

       v.
                                              )
                                              )      Civil Action No.
                                                                                 11 1017
                                              )
1871 Corporate United States et at.,          )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       This matter is before the Court on review of the plaintiff s pro se complaint and

application to proceed in forma pauperis. The application will be granted and the complaint will

be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon

a determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

       The plaintiff is a Montana state prisoner. He has filed a document captioned "Common

Law Petition for a Common Law Writ of Mandamus," but the action he seeks to compel makes

no sense. See CompI. at 4 (seeking, inter alia, order "to remove, dismiss and discharge any and

all Black Kingdom I white women from any/all Black Kingdom I services .... "). Plaintiff

claims that he is "illegally imprisoned" at the Montana correctional facility. CompI. at 1. To the

extent that he challenges his incarceration, plaintiff has no recourse here. Federal court review of

state convictions is available under 28 U.S.C. § 2254 only after the exhaustion of available state

remedies. See 28 U.S.c. §2254(b)(l). Thereafter, "an application for a writ of habeas corpus []

made by a person in custody under the judgment and sentence of a State court ... may be filed in
Ii




     the district court for the district wherein such person is in custody or in the district court for the

     district within which the State court was held which convicted and sentenced [petitioner] and

     each of such district courts shall have concurrent jurisdiction to entertain the application." 28

     U.S.c. § 2241 (d). A separate Order of dismissal accompanies this Memorandum Opinion.



                                                               L/~·                J     H~/~
                                                             United States District Judge
                      ~


     Date: May    ~b   ,2011




                                                        2